 1
 2
 3
 4
 5
 6
 7
 8
 9
10                      UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   BLACKBIRD TECH LLC d/b/a              CASE NO. 2:19-cv-07622-AG-E
14   BLACKBIRD TECHNOLOGIES,
                                           ORDER GRANTING
15        Plaintiff,                       STIPULATION OF DISMISSAL
16
     v.
17
18   ESPEN TECHNOLOGY, INC.,
19        Defendants.
20
21
22
23
24
25
26
27
28

                               ORDER GRANTING STIPULATION OF DISMISSAL
     Case 2:19-cv-07622-AG-E Document 58 Filed 11/13/19 Page 2 of 2 Page ID #:226



 1             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is stipulated and
 2     agreed that the above-captioned action is dismissed with prejudice. It is further
 3     stipulated and agreed that each party will bear its own costs, expenses, and attorneys’
 4     fees.
 5
 6     DATED: November 13, 2019

 7     STAMOULIS & WEINBLATT LLC                       One LLP
 8
       By: /s/Shekhar Vyas                             By: _/s/Lester J Savit___________
 9     Shekhar Vyas (SBN 229853)                       Lester J Savit
10     Stamatios Stamoulis (DE SBN 4606)               Paul Y. Feng
       302 Washington Street, #150-2028                4000 MacArthur Boulevard
11     San Diego, CA 92103                             East Tower, Suite 500
12     Telephone: (302) 999-1540                       Newport Beach, CA 92660
       Facsimile: (302) 762-1688                       949-502-2870
13     vyas@swdelaw.com                                lsavit@onellp.com
14     stamoulis@swdelaw.com                           pfeng@onellp.com

15
16     Attorneys for Plaintiff,                        Attorney for Defendant,
       Blackbird Tech LLC                              Espen Technology Inc.
17     d/b/a Blackbird Technologies
18
19
20
21     SO ORDERED this 14th day of November, 2019.
22
23                                                     ___________________________
                                                            ______________________
24                                                     UNITEDD STATES
                                                               STATTES DISTRICT JUDGE
25
26
27
28
                                                 -1-
